This opinion is subject to administrative correction before final disposition.




                                Before
                  FULTON, CRISFIELD, and STEPHENS,
                       Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                          Wesley G. GAYLE
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201900024

                            Decided: 27 June 2017.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Keaton H. Harrell, USMC. Sentence adjudged
   13 November 2018 by a special court-martial convened at Marine
   Corps Base Camp Lejeune, North Carolina, consisting of a military
   judge sitting alone. Sentence approved by the convening authority:
   confinement for 6 months and a bad-conduct discharge.
   For Appellant: Captain Kimberly D. Hinson, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
                 United States v. Gayle, No. 201900024


  The findings and sentence as approved by the convening authority are
AFFIRMED.

                            FOR THE COURT:




                            RODGER A. DREW, JR.
                            Clerk of Court




                                  2